Citation Nr: 1534332	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  10-17 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection residuals of a head/neck injury, to include degenerative disc disease (DDD) of the cervical spine. 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from September 1967 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Board previous remanded this matter in September 2012 for further development of the record.  The Board acknowledges that the claim on appeal was initially developed as two separate claims - one for residuals of a head injury and one for a neck disability (or, DDD of the cervical spine).  However, based on the diagnoses of record, as well as the Veteran's contentions concerning his current head/neck injury, the Board has recharchacterized the claim as reflected on the cover page of this decision. 


FINDINGS OF FACT

Resolving doubt in the Veteran's favor, a head/neck disability, diagnosed as DDD of the cervical spine, is related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a head/neck disability, diagnosed as DDD of the cervical spine, have been met. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the service connection claim for residuals of a head/neck injury and this represents a full grant of the benefit sought on appeal; therefore, there is no prejudice to adjudicating the claim without allowing him the opportunity to provide testimony in support of the claim. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case, as such adherence would result in unnecessarily imposing additional burdens on VA with no benefit to the Veteran).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has a residual head/neck condition as a result of an in-service Jeep accident.  

As an initial matter, private treatment records reflect a current diagnosis of cervical disc disease (or, degenerative cervical disease at C-5). See May and June 2013 Records from Dr. Bayer; see also Records from Dr. McCabe.  Service treatment records (STRs) indicate that the Veteran was involved in a Jeep accident in November 1969. See Separation Examination.  Although specific records regarding his accident have not been obtained (the RO sought additional records, but no records beyond what have been obtained are available), his STRs show that he underwent a contemporaneous skull x-ray (no fracture noted) in November 1969.  The April 1971 separation examination noted that the Veteran was in a car accident in November 1969 and suffered lacerations of the scalp.  

As there is evidence of a present neck disability, as well as evidence of an in-service injury/accident, Shedden elements (1) and (2) have been met.

On the question of a nexus there are both favorable and unfavorable opinions of record.  As for the favorable opinions, in November 2000, Dr. McCabe stated that the Veteran had been injured in a Jeep accident in-service and that there "may well be a causal relationship between the head and neck injury sustained in the jeep accident as described and the disorder of the cervical disc which is producing symptomatic difficulty at this time."  In July 2008, Dr. McCabe again stated that "there may be a causal relationship between the injury sustained in the Jeep accident and the neck discomfort that he has experienced since that time."  In June 2013, Dr. Bayer noted that the Veteran injured his neck when a Jeep flipped over in 1969.  He noted that the Veteran had complained of pain since that time.  Dr. McCabe confirmed a diagnosis of C5/C6 disc disease and opined that it was "reasonable to assume that the Jeep accident has caused his cervical disc disease and pain which is ongoing."  

The unfavorable evidence includes a December 2012 opinion from a VA examiner, in which he determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  Specifically, the VA examiner stated that he could find "no medical evidence" to link the neck degenerative disc disease to the jeep accident in-service, noting that the Veteran did "not begin having neck problems until about 30 years after his time in the service."  

In this case, the Board does not find the VA examiner's opinion to be probative as to the element of nexus.  The Veteran has been pursuing his claim for service connection for a residual head/neck disability since June 1971 (the claim was initially denied at that time and again in 1982, 1995, and 1996); it is logical to assume that the Veteran was experiencing head/neck problems at those times.  Additionally, the Veteran has consistently (and thus credibly) reported that he has experienced head/neck problems since the in-service Jeep accident; he is competent to report on such matters.  As the VA examiner failed to consider the longitudinal history of this claim, as well as the Veteran's competent statements concerning onset/duration of head/neck problems, the opinion is of little probative value here. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

The Board is thus left with the three, favorable private opinions outlined above.  With respect to the opinions provided by Dr. McCabe, the Board notes the opinions are too speculative to serve as the requisite nexus opinion for a grant of service connection. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence.).  However, the Board finds that the positive nexus opinion provided by Dr. Bayer is highly probative as it was provided after a thorough review of the Veteran's medical history and a physical examination, as well as consideration of his statements concerning onset/continuity, and it was accompanied by rationale.  There are no other probative opinions of record which contradict Dr. Bayer's findings/conclusion.  Therefore, the Board finds that the most probative evidence of record shows that the Veteran's current head/neck disability, diagnosed as DDD of the cervical spine, is related to his military service.  

In sum, there is evidence of a current disability - namely, DDD of the cervical spine; a documented in-service injury (i.e., the November 1969 Jeep accident); and a highly probative private medical opinion, linking the cervical spine DDD to the in-service injury.  Resolving any remaining reasonable doubt in the Veteran's favor, service connection is granted. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).



ORDER


Entitlement to service connection for residuals of a head/neck injury is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


